243 F.3d 1378 (Fed. Cir. 2001)
MARGARET E. WHITE,  Claimant-Appellant,v.ANTHONY J. PRINCIPI,  Secretary of Veterans Affairs,  Respondent-Appellee.
00-7130
United States Court of Appeals for the Federal Circuit
DECIDED: March 27, 2001

Appealed from: United States Court of Appeals for Veterans Claims
Judge Donald L. Ivers
James W. Stanley, Jr., The Stanley Law Firm, of North Little Rock, Arkansas, for claimant-appellant.
Patricia M. McCarthy, Attorney, Commercial Litigation Branch, Civil Division, Department of Justice, of Washington, DC, for respondent- appellee. With her on the brief were David M. Cohen, Director, and Deborah A. Bynum, Assistant Director. Of counsel on the brief were Donald E. Zeglin, Deputy Assistant General Counsel, and Martie Adelman, Attorney, Department of Veterans Affairs, of Washington, DC 20420.
Before SCHALL, GAJARSA, and LINN, Circuit Judges.
SCHALL, Circuit Judge.


1
Margaret White appeals the decision of the United States Court of Appeals  for Veterans Claims that affirmed the 1998 decision of the Board of  Veterans' Appeals ("Board") that denied her claim for dependency and  indemnity compensation ("DIC"). White v. West, No. 98-1870 (Vet. App. May  2, 2000). On appeal, Ms. White argues that the Court of Appeals for  Veterans Claims erred as a matter of law when it failed to adopt the  "treating physician" rule, which would require that additional evidentiary  weight be given to the opinion of a physician who had treated her husband.  Because we hold that the court did not err in declining to adopt the rule,  we affirm.

BACKGROUND

2
Mr. White served on active duty in the United States Army from May 12,  1942, to August 4, 1944, and again from July 7, 1952, to July 6, 1954. Mr.  White died on January 3, 1990. At the time of his death, he had a service-  connected disability diagnosed as degenerative arthritis of multiple  joints, with a 40% disability rating. Mr. White's death certificate lists  bacterial pneumonia as the immediate cause of death and arthritis,  tendonitis, coronary artery disease, and congestive heart failure as  underlying causes of death.


3
The surviving spouse of a veteran who died from a service-connected  disability may obtain DIC benefits. 38 U.S.C. § 1310 (1994). A veteran's  death will be considered service-connected if the service-connected  disability was "either the principal or a contributory cause of death." 38  C.F.R. § 3.312 (2000). Ms. White applied for DIC benefits in February of  1990, asserting that her husband's service-connected arthritis was a  contributing cause of his death. The regional office of the Department of  Veterans Affairs ("RO") denied the claim, determining that there was no  evidence substantiating that Mr. White's arthritis contributed to his  death. Ms. White appealed the denial to the Board.


4
The evidence before the Board included letters from four physicians:  (1) Dr. Alston, an internist and Mr. White's personal treating physician;  (2) Dr. Oppenheim, M.D., J.D., L.L.M. (medical specialty unknown), who  issued his opinion at Ms. White's request after reviewing Mr. White's  medical records and the transcripts of hearings that had been held before  the RO; (3) Dr. Miller, a Department of Veterans Affairs ("VA") physician  and specialist in pulmonary disease, who issued his opinion at the request  of the VA after reviewing Mr. White's VA records; and (4) Dr. Schnader, a  VA physician and specialist in pulmonary disease and critical care  medicine, who issued his opinion at the VA's request after reviewing Mr.  White's VA records. The letters from Dr. Alston and Dr. Oppenheim supported  Ms. White's DIC claim. The letters from the VA doctors indicated that it  was unlikely that Mr. White's arthritis contributed to his death.


5
The Board acknowledged that the evidence as to whether Mr. White's  arthritis contributed to his death was conflicting. It is not clear that  Ms. White asked the Board to apply the "treating physician" rule to resolve  the conflict. The rule would have required the Board to give more  evidentiary weight to the opinion of the physician who actually had  examined Mr. White, Dr. Alston, and would have required the Board to accept  his opinion unless it was contradicted by substantial evidence. The Board  did not apply such a rule. Instead, the Board determined that, because Mr.  White died of pneumonia, the physicians who specialized in pulmonary  medicine were better qualified to give opinions as to whether Mr. White's  arthritis contributed to his death. The Board found that the conclusions of  these physicians, that Mr. White's death was not related to his service-  connected arthritis, constituted persuasive evidence against Ms. White's  DIC claim. The Board also determined that there was no contemporaneous  clinical support for Dr. Alston's and Dr. Oppenheim's opinions that Mr.  White's service-connected arthritis led to diminished pulmonary or  cardiovascular function and thereby contributed to his death. The Board  therefore denied Ms. White's claim for DIC benefits.


6
Ms. White appealed the Board decision to the Court of Appeals for Veterans  Claims, which affirmed the Board. White, slip op. at 8. The court  determined that the Board decision was supported by the record and complied  with the applicable statutes and regulations. Id., slip op. at 6-8. The  court refused to apply the "treating physician" rule, stating that the  Court of Appeals for Veterans Claims "has consistently rejected its  adoption." Id. at 8 (citing Winsett v. West, 11 Vet. App. 420 (1998);  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Chisem v. Brown, 4 Vet. App.  169 (1993)).

DISCUSSION
I.

7
Our jurisdiction with respect to a decision of the Court of Appeals for  Veterans Claims is limited by statute. We can review the validity of any  statute or regulation, or any interpretation thereof, upon which the court  relied in making its decision. 38 U.S.C. § 7292(a) (Supp. IV 1998).  However, we do not have jurisdiction to review a factual determination or  an application of a law or regulation to the facts of a case unless a  constitutional issue is presented. 38 U.S.C. § 7292(d)(2) (1994). The  standard of review that we apply to the court's decisions also is defined  by statute. We must set aside any interpretation of a law or regulation  that we find to be arbitrary, capricious, an abuse of discretion, or  otherwise not in accordance with law. 38 U.S.C. § 7292(d)(1) (Supp. IV  1998).


8
Ms. White raises only one issue on appeal: whether the "treating physician"  rule should apply to claims for veterans' benefits. As a preliminary  matter, the government argues that we lack jurisdiction over Ms. White's  appeal. It contends that the appeal relates solely to factual issues or to  the application of law to the facts of the case, and does not challenge the  validity or interpretation of a statute or regulation or raise any  constitutional issues. The government also cites Belcher v. West, 214 F.3d  1335 (Fed. Cir. 2000), for the proposition that we do not have jurisdiction  over issues or arguments that were not presented to the Court of Appeals  for Veterans Claims or that the court did not address in making its  decision. We reject the government's challenges to our jurisdiction.


9
It is evident from the decision on appeal that Ms. White asked the Court of  Appeals for Veterans Claims to adopt the "treating physician" rule and that  the court addressed this request when reaching its decision. White, slip  op. at 8 ("As for appellant's suggestion that the court apply the 'treating  physician rule,' the Court has consistently rejected its adoption.").  Moreover, Ms. White's appeal does involve an interpretation of a regulation  that was relied on by the Court of Appeals for Veterans Claims. The court  cited Guerrieri to support its rejection of the "treating physician" rule.  Id. In that case, the court rejected the rule because it "might raise a  conflict with the VA's evaluative process outlined in 38 C.F.R. § 3.303."  Guerrieri, 4 Vet. App. at 472. Thus, the court's rejection of the "treating  physician" rule is based on its interpretation of 38 C.F.R. § 3.303.

II.

10
The "treating physician" rule is applied in Social Security cases. As  explained by the United States Court of Appeals for the Second Circuit, the  rule holds that


11
[The] treating source's opinion on the subject of medical disability, i.e., diagnosis and nature and degree of impairment, is (i) binding on the factfinder unless contradicted by substantial evidence; and (ii) entitled to some extra weight, although resolution of genuine conflicts between the opinion of the physician, with its extra weight, and any substantial evidence to the contrary remains the responsibility of the fact-finder.


12
Schilser v. Heckler, 787 F.2d 76, 81 (2d Cir. 1986). The rule was  specifically designed to address problems generated by the Social Security  system, where the factfinder must weigh the diagnosis of a claimant's  physician against the opinions of the Social Security Administration's  consulting physicians. It is applied to help resolve conflicting medical  evidence by giving legal recognition to the assumption that a Social  Security claimant's own treating doctor is the physician best able to  present a complete picture of the claimant's medical condition. Id. The  rule is based on a statute that requires the Commissioner of Social  Security to "make every reasonable effort to obtain from the individual's  treating physician (or other treating health care provider) all medical  evidence, including diagnostic tests, necessary in order to properly make .  . . a determination [regarding disability], prior to evaluating medical  evidence obtained from any other source on a consultative basis."  42 U.S.C.A. § 423(d)(5)(B) (West Supp. 2000).


13
Ms. White argues that the court's refusal to apply the "treating physician"  rule in veterans' benefits cases violates the benefit of the doubt  requirement set forth in 38 U.S.C. § 5107(b). That statute provides that,  "[w]hen there is an approximate balance of positive and negative evidence  regarding any issue material to the determination of a matter, the  Secretary [of Veterans Affairs] shall give the benefit of the doubt to the  claimant." Veterans Claims Assistance Act, Pub. L. No. 106-475, § 4, 114  Stat. 2096 (2000) (revising the language of 38 U.S.C. § 5107(b)). We must  reject Ms. White's argument.


14
In the first place, the approach Ms. White urges might well conflict with  the statutory benefit of the doubt requirement. Her argument assumes that  the treating physician's opinion will favor the veteran. However, that may  not be the case. As explained in Guerrieri, the VA, unlike the Social  Security Administration, operates its own system of medical facilities for  the care and treatment of veterans. Guerrieri, 4 Vet. App. at 472. "The  availability of care at VA medical facilities means that VA physicians  often will be the veteran's 'treating physician.'" Id. If the treating  physician's opinion does not support the claim for benefits, then giving it  more weight might result in a decision against the claimant, which would be  contrary to § 5107(b) if the evidence were otherwise in approximate  balance. Because the "treating physician" rule would conflict with  § 5107(b) under certain circumstances, we cannot interpret § 5107(b) as  requiring application of the rule.


15
In addition, we agree with the Court of Appeals for Veterans Claims that  adopting the "treating physician" rule would conflict with 38 C.F.R. §  3.303(a). That regulation provides that "determinations as to service  connection will be based on review of the entire evidence of record, with  due consideration to the policy of [the VA] to administer the law under a  broad and liberal interpretation consistent with the facts in each  individual case." 38 C.F.R. § 3.303(a) (2000). The regulation is based on  38 U.S.C. § 7104(a), which requires that "[d]ecisions of the Board shall be  based on the entire record in the proceeding and upon consideration of all  evidence and material of record and applicable provisions of law and  regulation." 38 U.S.C.A. § 7104(a) (West Supp. 2000). This statute does not  suggest that the VA should give more weight to a piece of evidence based  solely on its source.


16
Thus, unlike the Social Security benefits statutes, the VA benefits  statutes and regulations do not provide any basis for the "treating  physician" rule and, in fact, appear to conflict with such a rule.  Moreover, given the comprehensive statutory and regulatory scheme for the  award of veterans' benefits, it would not be appropriate for this court to  impose the "treating physician" rule on the VA. Congress delegated to the  Secretary of Veterans Affairs the authority to proscribe "regulations with  respect to the nature and extent of proof and evidence . . . in order to  establish the right to benefits . . . . " 38 U.S.C. § 501(a) (1994). Thus,  Congress left it to the VA, and not this court, to determine how best to  weigh evidence in veterans' benefits cases. Our limited role in this area  is further reinforced by our general inability to review Court of Appeals  for Veterans Claims' decisions on factual issues. See 38 U.S.C.  § 7292(d)(2).

CONCLUSION

17
For the foregoing reasons, the decision of the Court of Appeals for  Veterans Claims is


18
AFFIRMED.

COSTS

19
Each party shall bear its own costs.